      Case 2:19-cr-00134-JFC Document 59 Filed 07/08/19 Page 1 of 4

                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED S TATES OF A MERICA                       :
                                                 :
       v.                                        :       Criminal No. 19-134
                                                 :
TERRY KENNETH S UGGS , J R .                     :


                       MOTION FOR SUPPRESSION OF EVIDENCE


    Defendant Terry Suggs, Jr., by and through his attorney, Robert Gamburg, Esquire,

respectfully requests this Honorable Court to suppress any evidence recovered from the

Subaru Tribeca (hereinafter Subaru), as well as any testimony relating to any such

evidence. Defendant avers that the evidence is the fruit of an unlawful arrest and is an

unlawful, warrantless seizure and subsequent search of the Subaru, all of which violated

the Defendant’s rights pursuant to the Fourth Amendment of the United States

Constitution. In support of the Motion to Suppress, Mr. Suggs relies on the within Motion

to Suppress and Brief in Support of the Motion to Suppress attached hereto:


       1.      Defendant was indicted and charged with Conspiracy to Distribute and

Possess with the Intent to Distribute five kilograms or more of cocaine, in violation of 21

U.S.C. §841(a)(1), §841(b)(1)(A)(ii) and §841(b)(1)(A)(viii), and possession with the

intent to deliver cocaine, in violation of 21 U.S.C. §841(a)(1), §841(b)(1)(A)(ii) and

§841(b)(1)(A)(viii).

       2.      The charges arise out of a State investigation that was subsequently

adopted by the Federal Government.

       3.      Defendant was arrested on February 25, 2019 and charged with Possession

with the intent to deliver and related offenses by local law enforcement in Allegheny

County, PA.
      Case 2:19-cr-00134-JFC Document 59 Filed 07/08/19 Page 2 of 4


          4.     Prior to the case being adopted by the Government, on March 5, 2019, the

defendant had a preliminary hearing. Detective Bonacci testified for the Commonwealth.

          5.     Detective Bonacci testified that on February 25, 2019, an alleged

“confidential informant” ordered five kilograms of cocaine from an individual, not the

defendant herein, Terry Suggs, utilizing a phone.

          6.     The call was placed between the hours of 11 am and 12 pm; the

“confidential informant” and the other person agreed to meet at approximately 4 pm, on

the same date, at a prearranged location.

          7.     There is no evidence this “confidential informant” had ever been utilized

by the police, nor is there any evidence that he or she had been reliable in the past.

          8.     Despite at least a four-hour opportunity to obtain video or audio

equipment, there is no evidence that the police set up audio or video surveillance of the

meet location.

          9.     Police officers surveilled the other party upon his arrival at the meet

location, noting that he was driving a Chevrolet Traverse. This person, who was not the

defendant, arrived at the meet location alone. There was no information that anyone else

would be present, nor was there any information concerning the defendant or any other

person.

          10.    The defendant herein, Terry Suggs, was allegedly parked across the street

from the meeting place in a Subaru; he allegedly exited the Subaru and got into the

Traverse.

          11.    No transaction between the “confidential informant” nor any other person

ever occurred. Rather, shortly after defendant Suggs entered the Traverse, police officers,

without an arrest warrant or search warrant, boxed the Traverse in, and arrested both Mr.

Suggs and the other party. Subsequent to the arrest, the officers seized the Subaru and
      Case 2:19-cr-00134-JFC Document 59 Filed 07/08/19 Page 3 of 4


towed it to a police lot. There was no search warrant issued or applied for at the time of

the seizure.

        12.      The defendant was arrested, without probable cause and in violation of the

defendant’s constitutional rights pursuant to the 4th Amendment to the United States

Constitution. The defendant and the Subaru were seized, without a warrant, and

transported to a police station, without probable cause, in violation of the Defendant’s

constitutional rights.

        13.      Police allegedly recovered five kilograms from the Traverse in a hidden

compartment. Police also searched the Subaru, and allegedly recovered eighteen

kilograms of cocaine from a hidden compartment in the back.

        14.      The arrest of the defendant and the seizure and subsequent search of the

Subaru violated the defendant’s constitutional rights as more fully set forth in the

accompanying brief.

        WHEREFORE, Defendant Terry Suggs prays that this Honorable Court grant the

within motion.


                                             Respectfully submitted,

                                             _____/s/ Robert M. Gamburg
                                             By: Robert M. Gamburg, Esq. (Pa. ID 68808)
                                             Gamburg & Benedetto, LLC
                                             1500 John F. Kennedy Blvd., Suite 1203
                                             Philadelphia, PA 19102

                                             Counsel for Defendant

Dated: July 8, 2019
      Case 2:19-cr-00134-JFC Document 59 Filed 07/08/19 Page 4 of 4

                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED S TATES OF A MERICA                       :
                                                 :
       v.                                        :      Criminal No. 19-134
                                                 :
TERRY KENNETH S UGGS , J R .                     :


                                        ORDER


       AND NOW, this               day of                       , 2019, upon

consideration of the Defendant’s Motion to Suppress, the Defendant’s Brief in Support of

the Motion to Suppress, the Government’s Response, if any, and the testimony taken, it is

hereby ORDERED and DECREED that the Motion is Granted. Any and all evidence

recovered as a result of the Defendant’s arrest and seizure and subsequent search of the

Subaru taken in violation of the Defendant’s 4th Amendment rights is hereby

SUPPRESSED and is not admissible in any proceeding.


                                 BY THE COURT:



                                 ______________________________________
                                 THE HONORABLE JOY FLOWERS CONTI
                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF PENNSYLVANIA
